Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a control center operator for a security service provider after he failed to scan an employee’s boots through the X-ray machine, despite having previously been warned about his noncompliance with the employer’s policies. Claimant had been informed that the X-ray procedure was to be strictly enforced. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits due to misconduct. An employee’s deliberate disregard of an employer’s policies has been held to constitute misconduct (see, Matter of Blickley [Sweeney], 247 AD2d 738; Matter of Limarzi [Sweeney], 244 AD2d 750). Furthermore, the record fails to support claimant’s contention that he was denied the right to subpoena or call witnesses at the hearing (see, Matter of Acabeo [New York City Bd. of Educ.—Sweeney], 234 AD2d 851). Claimant’s remaining contentions have been reviewed and found to be without merit.
*926Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.